MR. JUSTICE ANGSTMAN:
(dissenting).
I think the judgment should be reversed and a new trial had.
I agree with what is said in the foregoing opinion to the effect that no error was committed in granting leaA^e to amend the information. I also agree that the appeal from the order denying a new trial came too late but on the appeal from the judg*132ment any intermediate order involving the merits, or which may have affected the judgment, is reviewable. R.C.M. 1947, section 94-8209.
My reason for thinking a new trial should be had is because of the following:
It appears from the testimony that Eva Kuntz gave birth to a child on or about the 22nd day of October 1953. Over the objection of defendant the state was permitted to introduce in evidence a copy of a birth certificate showing the birth of that child, which certificate purports to contain the signature of Eva Kuntz, the mother, and wherein the father of the child was named as Frank Joseph Kuntz, the defendant herein. The defendant contends that it was error to receive this birth certifi■cate in evidence. This exhibit was a certified copy of a certificate in the office of the county clerk and recorder, which itself was a copy of the certificate filed with the Bifreau of Vital Statistics. The defendant contends that it was error to receive the exhibit in view of R.C.M. 1947, section 69-524, which prohibits the disclosure of illegitimacy of birth except only upon order of the court in a case where such information is necessary for the determination of personal or property rights. His contention is that this statute was violated. The state contends that because of other sections of the statute the certificate was properly admissable. It points out that under R.C.M. 1947, section 69-531, it is made the duty of the local registrar to transmit all original certificates filed with him to- the state registrar after having duplicate copies filed with the county clerk and recorder; that when the copy is filed with the county clerk and recorder the writing becomes a public record under R.C.M. 1947, section 93-1001-2, and as such becomes admissible in evidence under R.C.M. 1947, section 93-1001-5.
I do not agree with the state’s contention. R.C.M. 1947, section 69-524, is a special statute dealing with the question of disclosure of the illegitimacy of the birth of a child. So far as it conflicts with R.C.M. 1947, sections 93-1001-2 and 93-*1331001-5, section 69-524 is controlling. It was prejudicial error to receive the birth certificate in evidence.
Likewise at the trial Eva Kuntz appeared with her own counsel and was called as a witness but, when it came to vital matters, upon advice of her counsel, she refused to testify upon the ground of self-incrimination, particularly when she was requested to give testimony showing that she had intercourse with other men about the time when she is alleged to have had intercourse with defendant. It would seem from the very fact that she subscribed the birth certificate (if in fact she did subscribe it), declaring that her own father was the father of the child, she had waived any objection to testifying upon the ground of self-incrimination. However that may be, her offered evidence would not have incriminated her. Admission of intercourse with other men would not have subjected her to a criminal prosecution.
Defendant sought to show by her testimony that at about the time that the act of intercourse charged against the defendant was supposed to have occurred, Eva was working for some neighbor bachelors and that she had intercourse with one or more of them. Eva stated this to be the fact but on motion the evidence was stricken from the record. Since the state opened the door by introducing the birth certificate tending to show that defendant was the father of the child he should have been permitted to show, if he could, that someone else may have been the father of the child. This was squarely held in the case of Skidmore v. State of Texas, 57 Tex. Cr. 497, 123 S.W. 1129, 26 L. R. A. N. S., 466. And see to the same effect Commonwealth v. Jenkins, 46 Pa. Dist. & Co. R. 677, and State v. Swindall, 129 La. 760, 56 So. 702.
It was error on the part of the court to exclude evidence offered by the defendant through the witness, Eva Kuntz that she had intercourse with another man about the time it is contended that defendant had intercourse with her, as tending to refute the claim of the state that defendant was the father of the child. For error in the respects above pointed out I think *134a new trial must be had. But the majority opinion holds that I am not warranted in looking at the record which shows the foregoing facts because the bill of exceptions came too late.
The record shows that judgment was rendered on November 26, 1954; a motion for new trial was denied on December 28th; defendant’s counsel, at the conclusion of the trial, obtained 60 days in addition to the statutory time within which to prepare, serve and file a bill of exceptions. The next thing that the records show, so far as the bill of exceptions is concerned, is an affidavit by the court reporter made on June 7, 1955, in which it is recited that counsel for defendant after the entry of judgment “ordered and directed” affiant to prepare a bill of exceptions to be served in said cause; “that due to press of business in the court of Judge Comer, and due to the fact that affiant has been and will be reporting other cases and will be constantly engaged in stenographic work for the Honorable C. E. Comer, affiant will be unable, within the time allowed by law and heretofore granted by the Court, to complete the Bill of Exceptions in said cause, and affiant needs further time within which to complete said Bill of Exceptions;
“That affiant estimates that an additional sixty (60) days in addition to the time heretofore granted by the Court will be sufficient within which to complete said Bill of Exceptions. ’ ’
On the strength of that affidavit the court entered an order granting 60 days in addition to the time allowed by law in which to prepare the bill of exceptions. The affidavit strongly intimates that there was some previous time granted by the court that had not yet expired. In the absence of any objection by the county attorney or by the attorney general’s office, I think we should presume that other orders had been made by the court extending the time for the bill of exceptions and that they are absent from the record through inadvertence, or we should hold that the objection to thé bill of exceptions has been waived. Such is the general rule in other jurisdictions as to the practice in civil cases.
The rule is stated in 4 C.J.S., Appeal and Error, section *135936, page 1437, as follows: "Parties may generally waive the strict rules of practice in settling and serving a ease-made. An objection based upon the failure of appellant or plaintiff in error to make, file, or serve his case or statement of facts within the required time may be either expressly or impliedly waived. ’ ’ And such is the rule in civil eases proclaimed by our statute.
R.C.M. 1947, section 93-8019, in part provides: "All objections to the record and brief of appellant shall be deemed waived unless a motion to dismiss is made because thereof, except such as will prevent a fair hearing, consideration, and decision of the appeal on its merits; and as to any such objection the court may, in its discretion, permit a compliance with the provision of the law or rule of court violated, within such time and upon such terms as may be just.”
The legislature has been more lenient in its requirements as to extensions of time for a bill of exceptions in a criminal case than in a civil case. In a civil case no extension beyond 60 days can be granted without an affidavit showing the necessity therefor. R.C.M. 1947, section 93-5505. There is no such requirement in a criminal ease. R.C.M. 1947, section 94-7507.
There is nothing in the judge’s certificate that militates against the vieAv I take. All it certifies to is that the bill contains a full and true copy of the proceedings had at the trial. It does not negative the existence of other orders extending the time for a bill of exceptions.
I think we should presume that official duty was regularly performed, R.C.M. 1947, section 93-1301-7, par. 15, and give judgment without regard to technical errors or defects which do not affect the substantial rights of the parties. R.C.M. 1947, section 94-8207. Are there any decisions of this court which hold that we may not consider a bill of exceptions under the circumstances here shown? The case of State v. Vallie, 82 Mont. 456, 268 Pac. 493, is relied on but in that case no order was ever obtained extending the time for the preparation of the bill of exceptions, as here. There was not even a colorable compliance with section 94-7507. Likewise counsel for the state *136was objecting to a consideration of tbe bill of exceptions on the ground that it was not settled in time and hence there was in fact no waiver of the objection. Here there was substantial compliance with the statute, counsel is not objecting to it but impliedly, at least, waives objection to it, and according to the affidavit of the court reporter the bill could not have been prepared and presented sooner.
O’Donnell v. City of Butte, 72 Mont. 449, 235 Pac. 707, is also cited and relied on. But that case is inapplicable here because it had to do with a civil case and was controlled by different statutes. There was in fact no waiver of the objection in the O’Donnell case under section 93-8019 because counsel was strenuously objecting to the bill of exceptions from the moment it was served on him until the question was ruled on by this court. This was pointed out in the case of Erdmann v. Erdmann, 127 Mont. 252, 261 Pac. (2d) 367, which supports my view rather than that of the majority opinion.
Likewise what the court actually said in the O’Donnell case is contrary to section 93-8019. In legal effect the court in the O’Donnell case amended section 93-8019 by adding an exception to this effect, “and except when the record does not disclose affirmatively that extensions of time for the bill were made upon affidavits showing the necessity for further time.” The legislature and not this court is the tribunal that should work such an amendment if it is desired. The legislature placed one exception in the statute and if it desired another it would have placed it there. The placing of one exception in the statute excluded all others under the familiar doctrine of “ex-pressio unius, exclusio alterius. ” Furthermore the opinion in the O’Donnell case cites and quotes from the case of Crowe v. Corporation of Charlestown, 62 W. Va. 91, 57 S.E. 330, 13 Ann. Cas. 1110. The annotation in 13 Ann. Cas., page 1115, shows that about an equal number of courts take the opposite view and what the court should have done in the O’Donnell case when it said “this court is inclined at all times to consider the mei’its of all controversies and will, in order to do so, disregard *137technicalities” was to add a statement to the effect that when the authorities are about equally divided we will follow that line of authorities which enables us to get at the merits of the controversy and particularly will we do so when the legislature has also prescribed that as the rule as section 93-8019 plainly does.
But if we were inclined to accept the holding in the O’Donnell case as sacrosanct, the holding should be restricted to civil and not extended to criminal cases. If it applies also to a criminal case then, if ever there was a case where the doctrine of stare decisis should be rejected within the principles enunciated in the majority opinion in Burns v. Lacklen, 129 Mont. 243, 284 Pac. (2d) 998, 12 St. Rep. 279, this is that case. Here we are dealing with the liberty of a human being in a criminal case. We ought to hear and decide his appeal on its merits.
Other eases relied on in the majority opinion are also civil cases, save the case of State v. Kremer, 34 Mont. 6, 85 Pac. 736. In that case, unlike this, there was objection on the part of the attorney general to a consideration of the bill of exceptions. This court was called upon to decide the point. Here we uncover the defects in the record, if, in fact, there is a defect, upon our own initiative and search. No one connected with the case is relying on the point. Counsel for both parties have briefed and argued the case on its merits only. Likewise in the Kremer case the objection to the bill of exceptions was for failure to give the notice prescribed by the statute. No such failure appears here.
The only case that perhaps might be said to militate against my view is that of Hansen v. Hansen, 129 Mont. 517, 290 Pac. (2d) 438, 12 St. Rep. 473, where the majority of this court of their own motion and without the question being raised by counsel, dismissed an appeal because the record did not contain a duly authenticated copy of the notice of appeal and this even though a certified copy of the notice of appeal was furnished after the oral argument of the case, showing that the notice of appeal was actually served and filed in time. As I understand the *138majority opinion in that case, the appeal was dismissed because the notice of appeal was not physically inserted in the transcript inside the cover and five months having elapsed after the oral argument without this having been done. I think that requirement is substituting form for substance. Since we were shown a certified copy of the notice of appeal I can see no useful purpose in having it physically attached to the transcript. Likewise, I fail to see where laches should have been applied. The delay in furnishing the certified copy of the notice of appeal did not affect the work of this court. Another case argued on the same day is still undecided, all of which would suggest that we should not be too free in penalizing another for laches.
I think we should expressly overrule the opinion in that ease.
For the foregoing reasons I think the judgment in the instant case should be reversed and the cause remanded for a new trial.